Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Under Para. [0028] contains the information “a drip tray 106”, Para. [0031] contains the information “container 106”.  Numerical 106 been rejected because it been used to identify different items in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation “the pod” in line 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (WO 2017 121798 A1) in view of Castellani (US 2015/0059588 A1).  
Regarding Independent Claim 1, Fischer discloses a beverage pod for a beverage machine, the beverage pod comprising:
a container (a cartridge 1, Figs 1-4) having an internal space and an opening extending into the internal space (See Fig 2);
a beverage medium located within the internal space (receives a beverage, Abstract);
a plug configured to seal the container at the opening (a closure 14, have a membrane, [0059], Fig 2); and
a cap (a cartridge receptacle 10, [0059], Fig 2) secured to the container around the opening (see Fig 2).
Fischer discloses the invention substantially as claimed and as discussed above; except, a cap secured to the container around the opening (the limitation “a cap secured to the container around the opening” taught by Fischer already) and operable to selectively engage a portion of the plug to release the beverage medium.
Castellani teaches a cap (a cover 5, [0039], Figs 1-7) secured to a container (a capsule receptacle 3, [0039], Figs 1-7) around opening (see Figs 1-7) operable to selectively engage a portion of a plug (engage a seal of capsule C, [0042], Figs 4-7) to release the beverage medium.
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Fischer with Castellani’s further teaching of a cap secured to the container around the opening (the limitation “a Fischer already) and operable to selectively engage a portion of the plug to release the beverage medium; because Castellani teaches, in Para. [0003] of providing an excellent piercers to pierce the top and the bottom walls of the capsule and aloe hot brewing water to flow through the capsule during brewing process.
Regarding Claims 2-6 Fischer in view of Castellani discloses the invention substantially as claimed and as discussed above, and Fischer further teaches:
Claim 2, wherein: the cap comprises a piercing assembly (a piercing means 16, [0060], Fig 2) movable relative to the plug (16 comes into engagement with the membrane 14, [0061], Fig 2), the piercing assembly including a piercing element (a spike 16, [0060]) defining a lumen (channel 17, [0061], Fig 3c); and movement of the piercing assembly towards and partially into the plug causes the piercing element to pierce the plug (the mandrel 16 penetrates the membrane 14, [0061]) for release of the beverage medium from the internal space through the lumen (the channel 17 through which the substrate flows, [0061]).
Claim 3, wherein a centerline of the lumen is offset from a centerline of the piercing element (see Figs 3a-3c).
Claim 4, wherein the piercing element further includes a side port (a channel 18, [0061]) configured to define a flow path into the internal space (a gas is pressed into the cartridge through the mandrel 18, [0069]) in response to the movement of the piercing element towards the plug.
Claim 5, wherein the cap further comprises a gas inlet port fluidically coupled with the side port and arranged to deliver pressurized gas into the internal space of the 
Claim 6, further comprising a drip ledge (drainage channels 17 on its outer side, [0060], Fig 3) extending from a bottom surface of the piercing assembly (piercing means 16, [0060], Fig 2) and configured to direct beverage medium from the lumen (channel 17, [0061], Fig 3c) and toward the beverage machine.
Regarding Claims 7-10 Fischer in view of Castellani discloses the invention substantially as claimed and as discussed above; except Claims 7-10.  Castellani further teaches:
Claim 7, wherein: the cap (a cover 5, [0039], Figs 1-7) includes an annular bottom flange (see Figs 1-7); and the piercing assembly comprises: a cylindrical piston with a bottom wall (piercing plate 31 with a bottom wall, [0046], Fig 4), the piston movable towards the plug (…brewing water can flown to the capsule C, [0047]); and a resilient annular web (a resilient member 71, [0062]) connecting the piston to the bottom flange of the cap (see Fig 7).
Claim 8, further comprising a gasket (an annular sealing gasket 13, [0041], Fig 4) positioned at least partially between the container and the plug (between cover 5 and capsule receptacle 3, see Fig 4).
Claim 9, wherein: the plug includes an annular plug flange (capsule flange R, [0043]); and the gasket is positioned between the plug flange of the plug and a container flange of the container (the sealing gasket 13 will co-act with … the capsule rim R to provide a seal around the capsule rim R, [0043]).
Claim 10, wherein the gasket engages the container, the plug, and the cap (see details in Figs 4 and 7).
Regarding Independent Claim 11, Fischer discloses a cap (a cartridge receptacle 10, [0059], Fig 2) for a beverage pod, the cap comprising:
an outer portion engageable with a container (outer portion of 10 engageable with a cartridge 1, Figs 1-4);
a piercing assembly (a piercing means 16, [0060], Fig 2);
a piercing element (a spike 16, [0060]) extending and defining a lumen (channel 17, [0061], Fig 3c); and
a gas inlet port (a gas is pressed into the cartridge through the mandrel 18, [0069]) in fluid communication with the piercing element (10 has further piercing means 16 in addition to the channel 18, [0069], Fig 6).
Fischer discloses the invention substantially as claimed and as discussed above; except, the piercing assembly (“piercing assembly” taught by Fischer already) movable relative to the outer portion, the piercing assembly including: a cylindrical piston; a resilient annular web connecting the cylindrical piston to the outer portion; and a piercing element (“a piercing element” taught by Fischer already) extending from the cylindrical piston.
Castellani teaches a cap (a cover 5, [0039], Figs 1-7) secured to a container (a capsule receptacle 3, [0039], Figs 1-7) around opening (see Figs 1-7); a piercing assembly (piercer 27, [0046]) movable relative to an outer portion (27 movable relative to cylindrical collar 11, [0041], Figs 4 and 7), the piercing assembly including: a cylindrical piston (piercing plate 31, [0046], Fig 4); a resilient annular web (a resilient 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Fischer with Castellani’s further teaching of a piercing assembly (“piercing assembly” taught by Fischer already) movable relative to the outer portion, the piercing assembly including: a cylindrical piston; a resilient annular web connecting the cylindrical piston to the outer portion; and a piercing element (“a piercing element” taught by Fischer already) extending from the cylindrical piston; because Castellani teaches, in Para. [0003] of providing an excellent piercers to pierce the top and the bottom walls of the capsule and aloe hot brewing water to flow through the capsule during brewing process.
Regarding Claim 12, Fischer in view of Castellani discloses the invention substantially as claimed and as discussed above; except Claim 12.  Castellani further teaches: wherein the outer portion (cylindrical collar 11, [0041], Figs 4 and 7) substantially surrounds the piercing assembly (piercer 27, [0046], Figs 4 and 7).
Regarding Claims 13-15, Fischer in view of Castellani discloses the invention substantially as claimed and as discussed above, and Fischer further teaches:
Claim 13, wherein a centerline of the lumen is offset from a centerline of the piercing element (see Figs 3a-3c).
Claim 14, wherein the piercing element includes a side port in fluid communication with the gas inlet port (a gas is pressed into the cartridge through the 
Claim 15, further comprising a drip ledge (drainage channels 17 on its outer side, [0060], Fig 3) extending from a bottom wall of the piston, the drip ledge defining an aperture in fluid communication with the lumen (channel 17, [0061], Fig 3c) and being configured to direct beverage medium from the lumen and toward a beverage machine (see Figs 2-7).
Regarding Independent Claim 16, Fischer discloses a beverage pod for a beverage machine, the beverage pod comprising:
a container (a cartridge 1, Figs 1-4) having an internal space and an opening to the internal space (See Fig 2);
a beverage medium located within the internal space of the container (receives a beverage, Abstract);
a plug (a closure 14, have a membrane, [0059], Fig 2) positioned to cover the opening of the container;
a cap (a cartridge receptacle 10, [0059], Fig 2) secured to the container; 
Fischer discloses the invention substantially as claimed and as discussed above; except, a gasket arranged to create a first seal between the plug and the container, and a second seal between the container and the cap.
Castellani teaches a gasket (an annular sealing gasket 13, [0041], Fig 4) arranged to create a first seal between a plug (a seal of capsule C, [0042], Figs 4-7) and a container (a capsule receptacle 3, [0039], Figs 1-7), and a second seal between the container (a capsule receptacle 3, [0039], Figs 1-7) and the cap (a cover 5, [0039], Figs 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Fischer with Castellani’s further teaching of a gasket arranged to create a first seal between the plug and the container, and a second seal between the container and the cap; because Castellani teaches, in Para. [0041] of providing a beverage producing machine with an excellent annular sealing gasket 13 to prevent abnormal leaking during operation.
Regarding Claims 17-20, Fischer in view of Castellani discloses the invention substantially as claimed and as discussed above; except Claims 17-20. Castellani further teaches:
Claim 17, wherein the gasket (an annular sealing gasket 13, [0041], Fig 4) engages each of the container, the plug, and the cap (see Fig 4).
Claim 18, wherein: the gasket (an annular sealing gasket 13, [0041], Fig 4) is positioned between the plug (a seal of capsule C, [0042], Figs 4-7) and the container (a capsule receptacle 3, [0039], Figs 1-7); and the cap (a cover 5, [0039], Figs 1-7) engages at least a portion of the plug (a seal of capsule C, [0042], Figs 4-7).
Claim 19, wherein the cap (a cover 5, [0039], Figs 1-7) is integrated with the pod to compress the gasket (an annular sealing gasket 13, [0041], Fig 4) between the plug (a seal of capsule C, [0042], Figs 4-7) and the container (a capsule receptacle 3, [0039], Figs 1-7).
Claim 20, wherein the gasket (an annular sealing gasket 13, [0041], Fig 4) is configured to maintain the internal space at a pressure above an ambient pressure .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761